DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bruce Vance on 07/26/2022.

The application has been amended as follows: 
CLAIMS:
16. (Canceled)

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Mary et al. (US Publication No. 20220104296) discussed the concept of establishing redundant PDU session, wherein the UE is configured to support a redundant PDU session. The UE is configured to send a PDU session request message, wherein said PDU session request message comprises a redundancy specific value indicating a redundancy status of the requested PDU session. The redundancy specific value can be an information element (IE) comprising an indication that the requested PDU session is a redundant session or a redundant PDU Initial Request. The redundancy specific value can be an IE comprising an indication that the requested PDU session is an existing redundant PDU session (see fig. 1 and pp0052).

Another close prior art Park et al. (US Publication No. 20200107213) discussed the concept of packet duplication by core network, wherein the AMF 155 may retrieve the access mobility subscription data and SMF 160 selection subscription data using Nudm_SDM_Get 915. The UDM 140 may retrieve this information from UDR by Nudr_UDM_Query (access and mobility subscription data). After a successful response is received, the AMF 155 may subscribe to be notified using Nudm_SDM_Subscribe 920 when the data requested may be modified. The UDM 140 may subscribe to UDR by Nudr_UDM_Subscribe. The GPSI may be provided to the AMF 155 in the subscription data from the UDM 140 if the GPSI is available in the UE 100 subscription data (see, fig. 1 and pp0187).
However, singly and/or in combination the prior art references fails to teach the at least indicated portion of the claim of a method for supporting redundant protocol data unit (PDU) sessions, the method performed by a unified data management (UDM) node and comprising: 1) In a procedure for establishing a first PDU session requested by a user equipment (UE): receiving, from a first session management function (SMF) node, a first session management subscription data retrieve message based on a Nudm SDM Get service operation; transmitting, to the first SMF node, a first session management subscription data message in response to the first session management subscription data retrieve message: and receiving, from the SMF node, a first registration message including an identifier of the first PDU session, wherein the first registration message further includes a first redundancy sequence number (RSN) which is allocated by the first SMF node for the first PDU session 2) In a procedure for establishing a second PDU session requested by the UE: receiving, from a second SMF node, a second session management subscription data retrieve message based on the Nudm SDM Get service operation; transmitting, to the second SMF node, a second session management subscription data message in response to the second session management subscription data retrieve message, wherein the second session management subscription data message includes the first RSN and a PDU session pair ID, which is identical to the identifier of the first PDU session; and receiving, from the second SMF node, a second registration message including an identifier of the second PDU session, wherein the second registration message further includes a second RSN which is allocated by the second SMF node for the second PDU session , wherein the second PDU session is duplication of the first PDU session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645